ORDER

PER CURIAM.
Cherie Kane f/k/a Cherie Bull (“Mother”) appeals from a Judgment of Modification entered by the Circuit Court of Franklin County. In her appeal, Mother contends that the motion court erred when it based its finding of a substantial and continuing change in circumstance on Mother’s alleged failure to properly notify Father of Child’s relocation.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial and com*836petent evidence and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no prec-edential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).